Citation Nr: 1130625	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  07-31 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date earlier than March 23, 2007, for the grant of service connection for medullary carcinoma of the thyroid.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from June 2004 to June 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In the written brief presentation of July 2011, the Veteran's representative raised additional issues that have not been properly developed or certified for appellate consideration.  Specifically, he alleged that the recent proposal (see the February 2008 rating decision) to drop the Veteran's 100 percent rating for thyroid cancer to 20 percent was improper.  He also alleged that an earlier effective date was warranted for the grant of service connection for the claimant's thyroid scar.  These matters are referred to the RO for such further action as is deemed appropriate.  


FINDINGS OF FACT

1.  The Veteran was discharged from active duty in June 2006.  

2.  VA received the Veteran's claim for disability compensation benefits for thyroid cancer on May 7, 2007.  

3.  The Veteran's service treatment records (STRs) are negative for report of, treatment for, or diagnosis of thyroid cancer; and this condition was not medically diagnosed until March 2007.  



CONCLUSION OF LAW

An effective date earlier than March 23, 2007, for the grant of service connection for medullary carcinoma of the thyroid is not warranted.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.400 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and To Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2009)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist Claimants.

Upon receipt of a complete or substantially complete application for benefits, VA is ordinarily required to notify the Claimant and his/her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the Claimant of any information and evidence not of record that is necessary to substantiate the claim, that VA will seek to provide, and that the Claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).

Additionally, the United States Court of Appeals for Veterans' Claims (Court) has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court also explained that proper notification must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

The Court has also held, however, that VCAA notice is not required under circumstances where a claim for disability compensation benefits is granted, an effective date is assigned, and the Claimant files an appeal as to the effective date assigned to that grant.  See Dingess v. Nicholson, 19 Vet. App. at 491 (in which the Court held that, "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled").  Rather, under those circumstances, the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. § 3.103 are for application.  Id.

Here, the Veteran's claim for an earlier effective date for disability compensation for thyroid cancer falls within this fact pattern.  Previously, in May 2007, VCAA notice concerning the underlying claim was provided to the Veteran.  After receiving notice of the award of disability compensation benefits for medullary carcinoma of the thyroid, the Veteran perfected a timely appeal with respect to the effective date assigned to that grant.  Clearly, no further section 5103(a) notice is required for the Veteran's earlier effective date claim.

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. § 3.103, the record shows that the Veteran has been provided with various communications [including the June 2007 notification of the rating decision dated earlier that month, the August 2007 statement of the case (SOC), and the August 2007 supplemental statement of the case (SSOC)] that contain notice of VA's rating communication, her appellate rights, a summary of relevant evidence, citations to applicable law, and a discussion of the reasons for the decision made by the agency of original jurisdiction.  In short, the procedural requirements of the law have been satisfied.  No further due process development or notification of the earlier effective date claim adjudicated in this decision is required.

Additionally, the VCAA requires VA to make reasonable efforts to help a Claimant obtain evidence necessary to substantiate his/her claim.  38 U.S.C.A. §§ 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2010).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his/her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2010).

In the present case, the Board finds that the duty to assist provisions of the VCAA have been fulfilled with respect to the earlier effective date issue adjudicated in this decision.  All relevant treatment records adequately identified by the Veteran have been obtained and associated with her claims folder.  Although it is reported by the Veteran's service representative in a July 2011 informal hearing presentation that the Veteran sent in medical records that are not in the claims file, it is noted that the questions of this case turn on the medical findings made during service, and there is nothing in the record that suggests that STRs are missing.  The claimant was also given the opportunity to testify before VA personnel, but did not appear.  Moreover, the issue under appeal is entitlement to an effective date for an initial award of service connection.  Entitlement to an earlier effective date is dependent in this case on whether there were findings of thyroid cancer during service as alleged by the Veteran or within the first year after service as determined by the RO.  The Veteran does not contend she filed a claim prior to May 2007.  It is her contention that the disability arose during service as she had acid reflux during service and was given heartburn medication.  She believes that she was actually suffering from thyroid cancer at the time.  Thus, there is no indication that any further notice or assistance could aid the Veteran in substantiating her claim.  See Valiao v. Principi, 17 Vet. App. 229, 232 (2003).

There is no suggestion in the current record that additional evidence, relevant to the earlier effective date issue adjudicated in this decision, exists and can be procured.  The Veteran has pointed to no other pertinent evidence which has not been obtained.  Thus, the Board concludes that no further evidentiary development is required.  The Board will, therefore, proceed to consider the following issue on appeal, based on the evidence of record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2010); Pelegrini II; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Earlier Effective Dates - In General

The provisions of 38 U.S.C.A. § 5110(a) state that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  The effective date of an award of disability compensation to a Veteran shall be the day following the date of discharge or release if application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b)(1) (West 2002 & Supp. 2009).  

The provisions of 38 C.F.R. § 3.400 stipulate that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  

In the case of direct service connection, the effective date of an award is the day following separation from active service or date entitlement arose if a claim is received within 1 year after separation from service; otherwise, the date of receipt of claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2) (2010).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151(a) (2010).  


Background and Analysis

In the present case, the Board finds that the preponderance of the evidence is against the Veteran's claim for an effective date prior to March 23, 2007, for the grant of service connection for thyroid cancer.  

Review of the STRs is negative for report of, treatment for, or diagnosis of thyroid cancer.  And, although alleged by the Veteran, there are no clinical findings suggesting that she was being seen for any throat or intestinal problems.  Also, a VA exam in September 2006 was completely negative for the disorder.  It was not until several months after service in March 2007, that her thyroid cancer was found at a private facility.  A cytology report dated March 14, 2007 shows that a specimen taken the previous day was suspicious for malignancy, but no specific diagnosis was given.  She underwent a thyroidectomy on March 23, 2007.  A diagnosis of medullary thyroid carcinoma was made.  VA examination in June 2007 confirmed that the claimant had recently undergone a surgical resection of medullary thyroid cancer with subsequent thyroid hormone replacement and continued close monitoring by an endocrinologist.  

The Veteran filed a claim for compensation benefits in May 2007.  She argues that the effective date for service connection for her thyroid cancer should be the date following her discharge from service in June 2006.  The Board points out that the laws and regulations as outlined above, are clear.  As she filed her claim within one year of service separation, the date for the grant of service connection for her thyroid cancer would be the day following separation from service if the STRs showed diagnosis of treatment of thyroid cancer.  However, they do not.  

As pointed above, regarding presumptive service connection, regulations state that the effective date shall be the date entitlement arose, if claim is received within one year after separation from active duty; otherwise, date of receipt of claim or date entitlement arose, whichever is later.  Where the requirements for service connection are met during service, the effective date will be the day following separation from service if the claim was received within one year after separation from active duty.  38 C.F.R. § 3.400(b)(2) (2010).  

In this case, as the requirements for service connection were not met during service, the effective date shall be the date entitlement arose within the first year, and that date in this case is March 23, 2007.  There simply is no indication that thyroid cancer existed during service or until this date.  Thus, the requirements for service connection were not met during service.  As they were met, however, within the first year after service, and as the claimant had filed for compensation benefits during that period, the effective date is the date entitlement arose during the post first year.  That date is March 23, 2007.  Even if the effective date of service connection were to be extended back to the date of the suspicious biopsy earlier in March 2007, this would not result in additional payment to the Veteran as payment commences on the first day of the month following the effective date of a grant of service connection.  Thus, existence on a date prior to March 2007 would be necessary to result in additional benefits, and such a conclusion is not supported by any competent evidence.  The evidence of record clearly shows that the first clinical evidence of thyroid cancer was in March 2007, within the first year after service separation.  There is, therefore, simply no basis for the assignment of an earlier effective date.  38 U.S.C.A. § 5110(a) & (b)(1); 38 C.F.R. § 3.400(b)(2) (2010).  The Veteran's earlier effective date claim must be denied.  


ORDER

An effective date earlier than March 23, 2007, for the grant of service connection for medullary carcinoma of the thyroid, is denied.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


